OFFICE OF 7I4E ATTORNEY         GENERAL OF ‘IEXAB
                          AUSTlN




Honorable J. D. Looneg.
County Audi tar
Boule county
Boaton, Teua

Dear sir1




       We have   moalve    - our   le+y     $   recent   date which we
Quote, ln part, aa fo ows.
                    ?fs.                  \I\.\ \


                                          ante are lo-
                                          aervrtion was
                                          01 Dlstrlot
                                         on van set up
                                      On the east aide
                                     on the land fomer-
                                   er Independent School

                                                The question
                          ent reaervatlon (Lone Star
                          a at111 a part of the i&ad-
                          Sohool Dls trlct.
       %everal ohildren 11~0 within this reserva-
    tion in the houses built by the government for
    1ta employeea.  The queatlon of providing echcol
    faollltiea for these children has nrlaen, and we
    rant to knor the status of thin dlstrlot."
Honorable J. D. Looney, pa<;e#2




        The question in which you are interested is iv;,et:zer
the land ocmpoaing the rerervatlon lo rtlll pert of the
school district so that lta resident scholratloe are entltlsd
to a pxbllc free school education. We are of the opinion
that ruch land Is still a part of the sohool district.

         Aa far ea ve can determine frm uliexmiinatlon of tne
aktutee of tia State, the ovnerahlp of land in no way ef-
feota the boundaries of a sohool dletrlct. In other vorde,
the boundaries of a sohool dlatrlot are not affaoted because
the ovnerahip   of lend vlthln    lta confines is chenged. True,
the State   or Federal   Government  or some charitable lnstitutlon
might  acquire  property   vlthln e school district and thus make
such property exempt fkm school taxea, but it does not follow
thet upon such en acqulsltlon the property 1s removed from the
dlatrlct or .that the boundary llnea are altered.

        It could hardly be contended that the lndlvldualr vho
rerlde in hourer or buildings vhloh are part of a Federal hous-
ing pro&sot, the title of *ioh is in the Federal Ocvernment,
are not reuidenta of the State, county, end sohool district in
vhioh auoh projeot 1s located. We 8re of the opinion that
those people rho reside in a govarxnuentreeervetlon occupy thh
aeme    statue.



        Artlole QQOl, Reviaod Civil Statutae of Texas, provide6
es follovat

           "Every ohild ln this State of soholaetlo age
        ahall be pennltted to attend the public free
        schools of the dletrlct or independent district
        Ln which it resfdes et the time It applies for
        edzniseion,notwithstanding that it may have been
        enumerated elsewhere, or m&g have attended school
        elaevhere part of the year".

        You ere, thee*efore,edvlaed that the territory in Red-
wetar school dlatrlot vhlch vns takan over by the Federal Oov-
ermuent aa a goverwent reaervatlon, ea desorlbed In your
IfonorableJ. D. Loamy,   pa;e #S




letter, Is still a pert of the echo01 district, 01:;'
                                                    :.rLlt
the soholestlcs who reeldo in such territory WC mtitlad
to receive a public freeschool education in eaid school
district.   In other words, the statue of s;1cl:
                                               sc!;-llnotIcs
is the 8ani6e6 tl.arof my other scholastics reritiingin
the district.

        This conclusion Is conuiotont ulth the one rceched
In Opinion No. O-762 wherein it wes held that the lketea of
the Methodist Orphanage in Yieco,Texes, ere raaldent soholes-
tloa of the Waco Independent School Dlstrlct end, es such,
are entitled to receive a public free school education In
the schools melntelned by the Waco Independent School Xs-
trlot.

        Article 2766b, Vernonls Annoteted Civil Statutes,
provides that the Stete Board of ?Mucetlon ';ley
                                               cstaolloh en
Independent school dlatrlot upon lny mllltery rcservatlon in
Ws   Stete. However, we do not believe that the .=ovornment
reservation described in your letter Is a rrllltary reservation
under the statute.